EXHIBIT 10.47

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of January 1, 2005, or the date immediately following the filing of the
quarterly reports (10-Qs) for 2004, whichever date is latest, (the “Effective
Date”), by and between LIQUIDMETAL TECHNOLOGIES, Inc., a Delaware corporation
(the “Company”), and John K. Thorne (the “Employee”).

 

RECITALS

 

WHEREAS, the Employee desires to be employed by the Company upon the terms and
conditions set forth in this Agreement; and

 

WHEREAS, the Company desires to assure itself of the Employee’s continued
employment in the capacities set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the parties hereto covenant and agree as follows:

 


1.             EMPLOYMENT.  THE COMPANY HEREBY EMPLOYS EMPLOYEE, AND THE
EMPLOYEE HEREBY ACCEPTS SUCH EMPLOYMENT, UPON THE TERMS AND CONDITIONS SET FORTH
IN THIS AGREEMENT.


 


2.             TERM. SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, THE PROVISIONS FOR TERMINATION SET FORTH IN
SECTION 6 HEREOF, THE EMPLOYMENT OF THE EMPLOYEE UNDER THIS AGREEMENT SHALL
COMMENCE ON THE EFFECTIVE DATE AND SHALL CONTINUE THROUGH THE CLOSE OF BUSINESS
ON APRIL 30, 2005 (THE “INITIAL TERM”).  UPON THE EXPIRATION OF THE INITIAL
TERM, THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY MAY CONTINUE ON A MONTH TO
MONTH BASIS, AT THE SAME SALARY, IF MUTUALLY AGREED IN WRITING BY THE COMPANY
AND THE EMPLOYEE AT LEAST TWO WEEKS PRIOR TO EACH EXTENSION. NOTWITHSTANDING THE
EXPIRATION OF THE INITIAL TERM OF THIS AGREEMENT, THE PROVISIONS OF THIS
AGREEMENT OTHER THAN THOSE OF SECTIONS 2, 4, AND 6, TERM, COMPENSATION, AND
TERMINATION, RESPECTIVELY, SHALL REMAIN IN FULL FORCE AND EFFECT.  ALL OTHER
PROVISIONS OF THIS AGREEMENT, INCLUDING BUT WITHOUT LIMITATION, SECTIONS 1, 7,
AND 8, ENTITLED EMPLOYMENT, NONSOLICITATION AND NONDISCLOSURE COVENANTS, AND
EMPLOYEE INVENTIONS, RESPECTIVELY, SHALL SURVIVE THE EXPIRATION OF THE INITIAL
TERM.  NOTWITHSTANDING THE EXPIRATION OF THIS AGREEMENT OR THE TERMINATION OF
EMPLOYMENT BY ANY MEANS BY ANY PARTY, SECTIONS 2, 7, AND 8, ENTITLED TERM,
NONSOLICITATION AND NONDISCLOSURE COVENANTS, AND EMPLOYEE INVENTIONS,
RESPECTIVELY, SHALL SURVIVE AND REMAIN FULLY ENFORCEABLE.


 


3.             DUTIES.  EMPLOYEE WILL SERVE AS INTERIM CHIEF EXECUTIVE OFFICER
AND PRESIDENT OF THE COMPANY.  THE BOARD OF DIRECTORS MAY, AT ANY TIME, DECIDE
TO DISCONTINUE TO USE OF THE TITLE INTERIM CHIEF EXECUTIVE OFFICER AND PRESIDENT
BUT WILL CONTINUE TO COMPENSATE THE EMPLOYEE AT THE SAME SALARY LEVEL FOR THE
BALANCE OF THE TERM OF THE CONTRACT.  IN THE EVENT SUCH A DECISION IS MADE, THE
COMPANY WILL ASSIGN A TITLE AND DUTIES COMMENSURATE WITH THE EMPLOYEE’S
EXPERIENCE AND ABILITIES. THE EMPLOYEE WILL DEVOTE EMPLOYEE’S ENTIRE BUSINESS
TIME, ATTENTION, SKILL, AND ENERGY EXCLUSIVELY TO THE BUSINESS OF THE COMPANY,
WILL USE THE

 

--------------------------------------------------------------------------------


 


EMPLOYEE’S BEST EFFORTS TO PROMOTE THE SUCCESS OF THE COMPANY’S BUSINESS, AND
WILL COOPERATE FULLY WITH THE BOARD OF DIRECTORS IN THE ADVANCEMENT OF THE BEST
INTERESTS OF THE COMPANY.  THE EMPLOYEE WILL REPORT DIRECTLY TO THE BOARD OF
DIRECTORS OF THE COMPANY.  FURTHERMORE, THE EMPLOYEE SHALL ASSUME AND
COMPETENTLY PERFORM SUCH REASONABLE RESPONSIBILITIES AND DUTIES AS MAY BE
ASSIGNED TO THE EMPLOYEE FROM TIME TO TIME BY THE BOARD OF DIRECTORS OR THEIR
DESIGNEE.  TO THE EXTENT THAT THE COMPANY SHALL HAVE ANY PARENT COMPANY,
SUBSIDIARIES, AFFILIATED CORPORATIONS, PARTNERSHIPS, OR JOINT VENTURES
(COLLECTIVELY “RELATED ENTITIES”), THE EMPLOYEE SHALL PERFORM SUCH DUTIES TO
PROMOTE THESE ENTITIES AND TO PROMOTE AND PROTECT THEIR RESPECTIVE INTERESTS TO
THE SAME EXTENT AS THE INTERESTS OF THE COMPANY WITHOUT ADDITIONAL COMPENSATION.
AT ALL TIMES, THE EMPLOYEE AGREES THAT THE EMPLOYEE HAS READ AND WILL ABIDE BY,
AND PROSPECTIVELY WILL READ AND ABIDE BY, ANY EMPLOYEE HANDBOOK, POLICY, OR
PRACTICE THAT THE COMPANY OR RELATED ENTITIES HAS OR HEREAFTER ADOPTS WITH
RESPECT TO ITS EMPLOYEES GENERALLY.


 


4.             COMPENSATION.


 


(A)           SALARY.  AS COMPENSATION FOR EMPLOYEE’S SERVICES AND IN
CONSIDERATION FOR THE EMPLOYEE’S COVENANTS CONTAINED IN THIS AGREEMENT, THE
COMPANY SHALL PAY THE EMPLOYEE, FOR THE PERIOD FROM JANUARY 1, 2005 THROUGH
APRIL 30, 2005, A MONTHLY BASE SALARY OF $20,834.  ADDITIONALLY, 10,000
NONQUALIFIED STOCK OPTIONS IN LIQUIDMETAL TECHNOLOGIES COMMON STOCK SHALL BE
GRANTED TO THE EMPLOYEE ON THE EFFECTIVE DATE OF THIS EMPLOYMENT AGREEMENT WITH
A VESTING SCHEDULE WHEREIN ALL THE OPTIONS VEST UPON THE LAST DAY OF THE INITIAL
TERM, SO LONG AS EMPLOYEE IS STILL EMPLOYED BY THE COMPANY UNDER THIS AGREEMENT
ON SUCH DATE.   SUCH OPTIONS WILL BE EXERCISABLE AT ANY TIME DURING A 12 MONTH
PERIOD SUBSEQUENT TO VESTING. THE EXERCISE PRICE FOR THE OPTIONS WILL BE EQUAL
TO THE “FAIR MARKET VALUE” OF THE COMPANY’S COMMON STOCK ON THE GRANT DATE, AS
DETERMINED UNDER THE COMPANY’S 2002 EQUITY INCENTIVE PLAN.  IN ALL OTHER
RESPECTS, THE OPTION WILL HAVE THE TERMS AND CONDITIONS APPLICABLE TO OPTIONS
REGULARLY GRANTED UNDER THE COMPANY’S EQUITY INCENTIVE PLAN.  THE BASE SALARY
SHALL BE PAYABLE IN EQUAL OR AS NEARLY EQUAL AS PRACTICABLE INSTALLMENTS IN
ACCORDANCE WITH THE POLICY THEN PREVAILING FOR THE COMPANY’S SALARIED EMPLOYEES
GENERALLY, AND THE MONTHLY BASE SALARY SHALL BE SUBJECT TO ANY TAX AND OTHER
WITHHOLDINGS OR DEDUCTIONS REQUIRED BY APPLICABLE LAWS AND REGULATIONS.

 

Employee shall be offered participation in all benefit programs, including but
not limited to, health, life, and disability insurance, as generally available
to the Company’s salaried employees and in accordance with the standard terms
and conditions for participation in such programs. Employee may elect not to
participate in those programs he considers unnecessary or uneconomic under his
particular circumstances. The Company shall pay all payroll taxes (excluding
income taxes, Medicaid/Medicare, and other taxes customarily paid by employees)
as generally required for all salaried employees.

 

The Company shall arrange and pay for a Residence Inn , or equivalent, proximate
to the Lake Forest, CA Company offices for use by the Employee and his spouse
throughout the Initial Term and any extensions of this Agreement.  Amenities
shall include reasonable living and sleeping accommodations, telephone, TV,
cooking, and a washer and dryer, or as otherwise agreed upon.  In the event the
cost of such accommodations is attributable to the Employee as

 

2

--------------------------------------------------------------------------------


 

earned income, the Company shall “gross up” such earned income such that there
will be no cost to the employee a post-tax basis.

 


(B)           REIMBURSEMENT OF EXPENSES.  THE EMPLOYEE SHALL BE REIMBURSED FOR
ALL REASONABLE AND CUSTOMARY TRAVEL AND OTHER BUSINESS EXPENSES INCURRED BY
EMPLOYEE IN THE PERFORMANCE OF EMPLOYEE’S DUTIES HEREUNDER, PROVIDED THAT SUCH
REIMBURSEMENT SHALL BE SUBJECT TO, AND IN ACCORDANCE WITH, ANY EXPENSE
REIMBURSEMENT POLICIES AND/OR EXPENSE DOCUMENTATION REQUIREMENTS OF THE COMPANY
THAT MAY BE IN EFFECT FROM TIME TO TIME.


 

5.             Employee’s Protection Against Liability.  Employee and the
Company acknowledge that Employee is undertaking interim employment with the
Company because certain allegations and issues have arisen concerning the
Company’s financial affairs, including issues related to the Company’s audit(s)
and certain stock transactions.  The Company acknowledges that Employee had no
involvement in the Company’s financial affairs prior to the Effective Date of
this Agreement.  The Company further acknowledges that Employee is only willing
to undertake interim employment with an express understanding that he will
receive full and complete protection against any and all claims made in
connection with or arising out of the performance of his duties up to the
maximum extent allowable by law, and the Company hereby promises Employee such
protection.  All benefits conferred upon Employee pursuant to this Section 5
shall inure to the benefit of Employee’s spouse, estate, heirs, personal
representatives, executors, administrators and trustees.  Without limiting the
generality of the foregoing, the parties hereby agree to the following
additional terms:

 

(a)           Directors and Officers’ Liability Insurance.  The Company shall
maintain, entirely at its expense and with no cost to Employee, a directors and
officers’ liability insurance policy that provides a minimum of $25 million in
coverage and applies to all acts taken, or omissions made, by Employee on behalf
of the Company throughout the course of his employment with the Company, whether
during the Initial Term or any extension of the Initial Term (the “D&O
Policy”).  The D&O Policy shall be in place as of the Effective Date of this
Agreement and shall continue in place following termination of Employee’s
employment with the Company, regardless of the reason for such termination,
until such time as the Company’s regular outside counsel shall inform the
Company, in writing, that all applicable statutes of limitation have expired for
the time period during which Employee was employed by the Company and there no
longer is any need for the Company to maintain the D&O Policy to cover acts or
omissions occurring during that time period.  Employee shall have the right to
review and copy the D&O Policy at any time.  Should the Company fail to maintain
the D&O Policy or provide Employee with a copy upon request, Employee may resign
his employment immediately and shall then be entitled to receive all
compensation that would have been due had his employment continued through the
end of the Initial Term or any extension thereof, as may be applicable under the
circumstances.  In addition, Employee may pursue such legal or equitable
remedies as may be available to him including, without limitation, the filing of
a claim for specific performance of this Section 5.

 

3

--------------------------------------------------------------------------------


 

(b)           Indemnification and Duty to Defend.  If any claim is made against
Employee related to or in any way arising out of the performance of Employee’s
duties under this Agreement, and for any reason the D&O Policy referenced above
fails to provide Employee with legal counsel at no cost to Employee or fails to
cover all or any portion of any potential liability (including, without
limitation, any deductible that might apply under the D&O Policy) that might one
day be imposed on Employee for Employee’s acts or omissions, the Company shall,
as necessary to insure that Employee has no financial responsibility or exposure
in connection with any such claim, (1) provide Employee with legal counsel of
Employee’s choosing at no cost to Employee by paying such legal counsel directly
and as may be required by such counsel, and (2) indemnify Employee against any
and all liability arising out of any such claim.  Employee agrees to consult
with the Company regarding settlement issues that may arise in the course of any
legal action covered by this provision, but in the end all settlement decisions
with respect to any claim made against Employee individually will be made by
Employee in his sole and exclusive discretion, and the vesting of this exclusive
discretion with the Employee shall not dilute or affect the Company’s economic
responsibilities as set forth herein.

 


6.             TERMINATION.


 


(A)           DEATH.  THE EMPLOYEE’S EMPLOYMENT UNDER THIS AGREEMENT SHALL
TERMINATE IMMEDIATELY UPON EMPLOYEE’S DEATH.  IN THE EVENT OF A TERMINATION
PURSUANT TO THIS SECTION 6(A), THE “THORNE FAMILY TRUST DATED JANUARY 28, 1998,
JOHN K. THORNE AND SHIRLEY A. THORNE, TRUSTEES” SHALL BE ENTITLED TO RECEIVE ANY
UNPAID BASE SALARY OWING TO EMPLOYEE UP THROUGH AND INCLUDING THE DATE OF THE
EMPLOYEE’S DEATH.

 


(B)           DISABILITY.  IF, DURING THE TERM OF THE EMPLOYEE’S EMPLOYMENT
HEREUNDER, THE EMPLOYEE BECOMES PHYSICALLY OR MENTALLY DISABLED IN THE
DETERMINATION OF A PHYSICIAN APPOINTED OR SELECTED BY THE COMPANY, OR, IF DUE TO
ANY PHYSICAL OR MENTAL CONDITION, THE EMPLOYEE BECOMES UNABLE FOR A PERIOD OF
MORE THAN SIXTY (60) DAYS DURING THE FOUR-MONTH PERIOD TO PERFORM EMPLOYEE’S
DUTIES HEREUNDER ON SUBSTANTIALLY A FULL-TIME BASIS AS DETERMINED BY A PHYSICIAN
SELECTED BY THE COMPANY, THE COMPANY MAY, AT ITS OPTION, TERMINATE THE
EMPLOYEE’S EMPLOYMENT UPON NOT LESS THAN THIRTY (30) DAYS WRITTEN NOTICE. IN THE
EVENT OF A TERMINATION PURSUANT TO THIS SECTION 6(B), THE EMPLOYEE SHALL BE
ENTITLED TO RECEIVE ANY UNPAID BASE SALARY OWING TO EMPLOYEE UP THROUGH AND
INCLUDING THE EFFECTIVE DATE OF TERMINATION.


 


(C)           TERMINATION BY COMPANY WITHOUT CAUSE.  IN ADDITION TO THE OTHER
TERMINATION PROVISIONS OF THIS AGREEMENT, THE COMPANY MAY TERMINATE THE
EMPLOYEE’S EMPLOYMENT AT ANY TIME WITHOUT CAUSE (A “TERMINATION WITHOUT
CAUSE”).  IN THE EVENT OF A TERMINATION WITHOUT CAUSE, THE EMPLOYEE SHALL
CONTINUE TO RECEIVE THE EMPLOYEE’S BASE SALARY (AS THEN IN EFFECT) DURING THE
THREE (3) MONTH PERIOD IMMEDIATELY FOLLOWING THE EFFECTIVE DATE OF THE
TERMINATION WITHOUT CAUSE (THE “SEVERANCE PERIOD”).  IN ADDITION TO THE
SEVERANCE PAY DESCRIBED IN THE PRECEDING SENTENCE, THE EMPLOYEE SHALL CONTINUE
TO RECEIVE, DURING THE SEVERANCE PERIOD, ALL EMPLOYEE HEALTH AND WELFARE
BENEFITS THAT EMPLOYEE WOULD HAVE RECEIVED

 

4

--------------------------------------------------------------------------------


 


DURING THE SEVERANCE PERIOD IN THE ABSENCE OF SUCH TERMINATION.  EMPLOYEE AGREES
AND ACKNOWLEDGES, HOWEVER, THAT EMPLOYEE WILL FORFEIT THE RIGHT TO RECEIVE BASE
SALARY AND BENEFITS DURING THE SEVERANCE PERIOD IMMEDIATELY UPON THE EMPLOYEE’S
BREACH OF ANY COVENANT SET FORTH IN SECTION 6 OF THIS AGREEMENT.  THE EMPLOYEE
WILL ALSO FORFEIT THE RIGHT TO SALARY AND BENEFITS DURING THE SEVERANCE PERIOD
UPON ACCEPTING EMPLOYMENT WITH ANOTHER EMPLOYER WITH COMPARABLE SALARY AND
BENEFITS HEREUNDER SHALL BE FORFEITED AND SHALL CEASE UPON THE EMPLOYEE BECOMING
ELIGIBLE FOR BENEFITS FROM THE EMPLOYEE’S NEW EMPLOYER.  NOTWITHSTANDING THE
FOREGOING, THE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT PURSUANT TO THE SECOND
SENTENCE OF SECTION 2 OF THIS AGREEMENT SHALL NOT CONSTITUTE A TERMINATION
WITHOUT CAUSE AND SHALL NOT GIVE RISE TO ANY SEVERANCE PAYMENT OR OTHER BENEFITS
PURSUANT TO THIS SECTION 6(C).


 


(D)           TERMINATION BY COMPANY WITH CAUSE.  THE COMPANY MAY TERMINATE THE
EMPLOYEE’S EMPLOYMENT AT ANY TIME WITH CAUSE.  AS USED IN THIS AGREEMENT,
“CAUSE” SHALL INCLUDE THE FOLLOWING: (1) THE EMPLOYEE’S FAILURE OR INABILITY TO
PERFORM EMPLOYEE’S DUTIES UNDER THIS AGREEMENT, EXCEPTING DEATH OR DISABILITY AS
PER 6(A) AND 6(B) ABOVE; (2) DISHONESTY OR OTHER SERIOUS MISCONDUCT, (3) THE
COMMISSION OF AN UNLAWFUL ACT MATERIAL TO EMPLOYEE’S EMPLOYMENT, (4) A MATERIAL
VIOLATION OF THE COMPANY’S POLICIES OR PRACTICES WHICH REASONABLY JUSTIFIES
IMMEDIATE TERMINATION; (5) COMMITTING, PLEADING GUILTY, NOLO CONTENDRE OR NO
CONTEST (OR THEIR EQUIVALENT) TO, ENTERING INTO A PRETRIAL INTERVENTION OR
DIVERSION PROGRAM REGARDING, OR CONVICTION OF, A FELONY OR ANY CRIME OR ACT
INVOLVING MORAL TURPITUDE, FRAUD, DISHONESTY, OR MISREPRESENTATION; (6) THE
COMMISSION BY THE EMPLOYEE OF ANY ACT WHICH COULD REASONABLY AFFECT OR IMPACT TO
A MATERIAL DEGREE THE INTERESTS OF THE COMPANY OR RELATED ENTITIES OR IN SOME
MANNER INJURE THE REPUTATION, BUSINESS, OR BUSINESS RELATIONSHIPS OF THE COMPANY
OR RELATED ENTITIES; (7) THE EMPLOYEE’S INABILITY TO PERFORM AN ESSENTIAL
FUNCTION OF EMPLOYEE’S POSITION; OR (8) ANY MATERIAL BREACH BY EMPLOYEE OF THIS
AGREEMENT.  THE COMPANY MAY TERMINATE THIS AGREEMENT FOR CAUSE AT ANY TIME
WITHOUT NOTICE.  IN THE EVENT OF A TERMINATION FOR CAUSE, THE COMPANY SHALL BE
RELIEVED OF ALL ITS OBLIGATIONS TO THE EMPLOYEE PROVIDED FOR BY THIS AGREEMENT
AS OF THE EFFECTIVE DATE OF TERMINATION, AND ALL PAYMENTS TO THE EMPLOYEE
HEREUNDER SHALL IMMEDIATELY CEASE AND TERMINATE AS OF SUCH DATE, EXCEPT THAT
EMPLOYEE SHALL BE ENTITLED TO THE ANNUAL BASE SALARY HEREUNDER UP TO AND
INCLUDING THE EFFECTIVE DATE OF TERMINATION, PROVIDED, HOWEVER, THAT THE
EMPLOYEE’S OBLIGATIONS UNDER SECTIONS 7 AND 8 SHALL SURVIVE SUCH A TERMINATION
FOR CAUSE AND ANY LIABILITIES OR OBLIGATIONS WHICH HAVE ACCRUED AND ARE OWED BY
THE EMPLOYEE TO THE COMPANY SHALL NOT BE EXTINGUISHED OR RELEASED THEREBY.


 

(e)           Treatment of Stock Options in Event of Termination.  In the event
of termination of employment for causes 6(a), 6(b), or 6(c) above, stock options
granted the employee per 4(a) on the Effective Date of the Agreement will vest
immediately in an amount pro-rated to the number of calendar days of employment
subsequent to the Effective Date relative to the number of days of the Initial
Term and be exercisable 12 months subsequent to such vesting.

 

5

--------------------------------------------------------------------------------


 


7.             NONSOLICITATION AND NONDISCLOSURE COVENANTS.


 


(A)           RATIONALE FOR RESTRICTIONS.  EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE’S
SERVICES HEREUNDER ARE OF A SPECIAL, UNIQUE, AND EXTRAORDINARY CHARACTER, AND
EMPLOYEE’S POSITION WITH THE COMPANY PLACES EMPLOYEE IN A POSITION OF CONFIDENCE
AND TRUST WITH CUSTOMERS, SUPPLIERS, AND OTHER PERSONS AND ENTITIES WITH WHOM
THE COMPANY AND ITS RELATED ENTITIES HAVE A BUSINESS RELATIONSHIP.   THE
EMPLOYEE FURTHER ACKNOWLEDGES THAT THE RENDERING OF SERVICES UNDER THIS
AGREEMENT WILL LIKELY REQUIRE THE DISCLOSURE TO EMPLOYEE OF CONFIDENTIAL
INFORMATION (AS DEFINED BELOW) INCLUDING TRADE SECRETS OF THE COMPANY RELATING
TO THE COMPANY AND/OR RELATED ENTITIES.  AS A CONSEQUENCE, THE EMPLOYEE AGREES
THAT IT IS REASONABLE AND NECESSARY FOR THE PROTECTION OF THE GOODWILL AND
LEGITIMATE BUSINESS INTERESTS OF THE COMPANY AND RELATED ENTITIES THAT THE
EMPLOYEE MAKE THE COVENANTS CONTAINED IN THIS SECTION 7, THAT SUCH COVENANTS ARE
A MATERIAL INDUCEMENT FOR THE COMPANY TO EMPLOY THE EMPLOYEE AND TO ENTER INTO
THIS AGREEMENT, AND THAT THE COVENANTS ARE GIVEN AS AN INTEGRAL PART OF AND
INCIDENT TO THIS AGREEMENT.


 


(B)           NONSOLICITATION COVENANTS.  AS USED HEREIN, THE TERM “RESTRICTIVE
PERIOD” MEANS THE TIME PERIOD COMMENCING ON THE EFFECTIVE DATE OF THIS AGREEMENT
AND ENDING ON THE SECOND (2ND) ANNIVERSARY OF THE DATE ON WHICH THE EMPLOYEE’S
EMPLOYMENT BY THE COMPANY (OR ANY RELATED ENTITY) EXPIRES OR IS TERMINATED FOR
ANY REASON, INCLUDING BOTH A TERMINATION BY THE COMPANY FOR CAUSE AND NOT FOR
CAUSE.  IN ADDITION, THE TERM “COVERED BUSINESS” MEANS ANY BUSINESS WHICH IS THE
SAME AS, OR SIMILAR TO, ANY BUSINESS CONDUCTED BY THE COMPANY OR ANY OF THE
RELATED ENTITIES AT ANY TIME DURING THE RESTRICTIVE PERIOD.  THE EMPLOYEE AGREES
THAT THE EMPLOYEE WILL NOT ENGAGE IN ANY OF THE FOLLOWING ACTS ANYWHERE IN THE
WORLD DURING THE RESTRICTIVE PERIOD:


 


(I)            DIRECTLY OR INDIRECTLY ASSIST, PROMOTE OR ENCOURAGE ANY EXISTING
OR POTENTIAL EMPLOYEES, CUSTOMERS, CLIENTS, OR VENDORS OF THE COMPANY OR ANY
RELATED ENTITY, AS WELL AS ANY OTHER PARTIES WHICH HAVE A BUSINESS RELATIONSHIP
WITH THE COMPANY OR A RELATED ENTITY, TO TERMINATE, DISCONTINUE, OR REDUCE THE
EXTENT OF THEIR RELATIONSHIP WITH THE COMPANY OR A RELATED ENTITY;


 


(II)           DIRECTLY OR INDIRECTLY SOLICIT BUSINESS OF THE SAME OR SIMILAR
TYPE AS A COVERED BUSINESS, FROM ANY PERSON OR ENTITY KNOWN BY THE EMPLOYEE TO
BE A CUSTOMER OR CLIENT OF THE COMPANY, WHETHER OR NOT THE EMPLOYEE HAD CONTACT
WITH SUCH PERSON OR ENTITY DURING THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY;


 


(III)          DISPARAGE THE COMPANY, ANY RELATED ENTITIES, AND/OR ANY
SHAREHOLDER, DIRECTOR, OFFICER, EMPLOYEE, OR AGENT OF THE COMPANY OR ANY RELATED
ENTITY; AND/OR


 


(IV)          ENGAGE IN ANY PRACTICE THE PURPOSE OF WHICH IS TO EVADE THE
PROVISIONS OF THIS SECTION 7 OR COMMIT ANY ACT WHICH ADVERSELY AFFECTS THE
COMPANY, ANY RELATED ENTITY, OR THEIR RESPECTIVE BUSINESSES.

 

6

--------------------------------------------------------------------------------


 

Employee acknowledges that Employee’s services hereunder are of a special,
unique, and extraordinary character, and Employee’s position with the Company
places Employee in a position of confidence and trust with customers, suppliers,
and other persons and entities with whom the Company and its Related Entities
have a business relationship.   The Employee further acknowledges that the
rendering of services under this Agreement will likely require the disclosure to
Employee of Confidential Information (as defined below) and Trade Secrets (as
defined below) of the Company relating to the Company and/or Related Entities. 
As a consequence, the Employee agrees that it is reasonable and necessary for
the protection of the goodwill and legitimate business interests of the Company
and Related Entities that the Employee make the covenants contained in this
Section 7, that such covenants are a material inducement for the Company to
employ the Employee and to enter into this Agreement, and that the covenants are
given as an integral part of and incident to this Agreement.  Accordingly, the
Employee agrees that the geographic scope of the above covenants is a reasonable
means of protecting the Company’s (and the Related Entities’) legitimate
business interests.  Notwithstanding the foregoing covenants, nothing set forth
in this Agreement shall prohibit the Employee from owning the securities of (i)
corporations which are listed on a national securities exchange or traded in the
national over-the-counter market in an amount which shall not exceed 5% of the
outstanding shares of any such corporation or (ii) any corporation, partnership,
firm or other form of business organization which does not compete with, is not
engaged in, and does not carry on any aspect of, either directly or indirectly
through a subsidiary or otherwise, any Covered Business.

 


(C)           DISCLOSURE OF CONFIDENTIAL INFORMATION.  THE EMPLOYEE ACKNOWLEDGES
THAT THE INVENTIONS, INNOVATIONS, SOFTWARE, TRADE SECRETS, BUSINESS PLANS,
FINANCIAL STRATEGIES, FINANCES, AND ALL OTHER CONFIDENTIAL OR PROPRIETARY
INFORMATION WITH RESPECT TO THE BUSINESS AND OPERATIONS OF THE COMPANY AND
RELATED ENTITIES ARE VALUABLE, SPECIAL, AND UNIQUE ASSETS OF THE COMPANY. 
ACCORDINGLY, THE EMPLOYEE AGREES NOT TO, AT ANY TIME WHATSOEVER EITHER DURING OR
AFTER THE EMPLOYEE’S TERM OF EMPLOYMENT WITH THE COMPANY, DISCLOSE, DIRECTLY OR
INDIRECTLY, TO ANY PERSON OR ENTITY, OR USE OR AUTHORIZE ANY PERSON OR ENTITY TO
USE, ANY CONFIDENTIAL OR PROPRIETARY INFORMATION WITH RESPECT TO THE COMPANY OR
RELATED ENTITIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, INCLUDING,
WITHOUT LIMITATION, INFORMATION AS TO THE FINANCIAL CONDITION, RESULTS OF
OPERATIONS, IDENTITIES OF CLIENTS OR PROSPECTIVE CLIENTS, PRODUCTS UNDER
DEVELOPMENT, ACQUISITION STRATEGIES OR ACQUISITIONS UNDER CONSIDERATION, PRICING
OR COST INFORMATION, MARKETING STRATEGIES, PASSWORDS OR CODES OR ANY OTHER
INFORMATION RELATING TO THE COMPANY OR ANY OF THE RELATED ENTITIES WHICH COULD
BE REASONABLY REGARDED AS CONFIDENTIAL (COLLECTIVELY REFERRED TO AS
“CONFIDENTIAL INFORMATION”).  HOWEVER, THE TERM “CONFIDENTIAL INFORMATION” DOES
NOT INCLUDE ANY INFORMATION WHICH IS OR SHALL BECOME GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN AS A RESULT OF DISCLOSURE BY THE EMPLOYEE OR BY ANY PERSON OR
ENTITY WHICH THE EMPLOYEE KNOWS (OR WHICH THE EMPLOYEE REASONABLY SHOULD KNOW)
HAS A DUTY OF CONFIDENTIALITY TO THE COMPANY OR A RELATED ENTITY WITH RESPECT TO
SUCH INFORMATION.  IN ADDITION TO THE FOREGOING, COMPANY WILL BE FULLY ENTITLED
TO ALL OF THE PROTECTIONS AND BENEFITS AFFORDED BY THE CALIFORNIA UNIFORM TRADE
SECRETS ACTS AND ANY OTHER APPLICABLE LAW.  TRADE SECRET SHALL MEAN INFORMATION,
INCLUDING A FORMULA, PATTERN, COMPILATION, PROGRAM, DEVICE, METHOD TECHNIQUE, OR
PROCESS THAT DERIVES INDEPENDENT ECONOMIC VALUE, ACTUAL OR POTENTIAL, FROM BEING
NOT GENERALLY KNOWN TO, AND NOT BEING READILY ASCERTAINABLE BY PROPER MEANS BY,
OTHER PERSONS WHO CAN DERIVE ECONOMIC VALUE FROM ITS DISCLOSURE OR USE,
INCLUDING BUT NOT

 

7

--------------------------------------------------------------------------------


 


LIMITED TO THE PATENTED INFORMATION AND PROCESSES AS WELL AS THE UNPATENTED
INFORMATION AND PROCESSES COMPRISING, UNDERLYING, ARISING FROM, AND ASSOCIATED
WITH LIQUIDMETAL ALLOY AND LIQUIDMETAL COATINGS USED BY THE COMPANY.


 


(D)           PREVENTION OF PREMATURE DISCLOSURE OF CONFIDENTIAL INFORMATION AND
TRADE SECRETS.  THE EMPLOYEE AGREES AND ACKNOWLEDGES THAT, BECAUSE THE SUCCESS
OF THE COMPANY IS HEAVILY DEPENDENT UPON MAINTAINING THE SECRECY OF THE
COMPANY’S CONFIDENTIAL INFORMATION AND TRADE SECRETS AND PREVENTING THE
PREMATURE PUBLIC DISCLOSURE OF THE COMPANY’S PROPRIETARY INFORMATION AND
TECHNOLOGY INCLUDING ITS CONFIDENTIAL INFORMATION AND TRADE SECRETS, THE
EMPLOYEE AGREES TO USE THE EMPLOYEE’S BEST EFFORTS AND HIS OR HER HIGHEST DEGREE
OF CARE, DILIGENCE, AND PRUDENCE TO ENSURE THAT NO CONFIDENTIAL INFORMATION OR
TRADE SECRET PREMATURELY LEAKS OR OTHERWISE PREMATURELY MAKES ITS WAY INTO THE
PUBLIC DOMAIN OR ANY PUBLIC FORUM, INCLUDING, WITHOUT LIMITATION, INTO ANY TRADE
PUBLICATIONS, INTERNET CHAT ROOMS, OR OTHER SIMILAR FORUMS.  IN THE EVENT THAT
THE EMPLOYEE BECOMES AWARE OF ANY PREMATURE LEAK OF CONFIDENTIAL INFORMATION OR
TRADE SECRET OR BECOMES AWARE OF ANY CIRCUMSTANCES CREATING A RISK OF SUCH A
LEAK, THE EMPLOYEE SHALL IMMEDIATELY INFORM THE BOARD OF DIRECTORS, THE CHIEF
EXECUTIVE OFFICER, OR THE EMPLOYEE’S SUPERVISOR OF SUCH LEAK OR OF SUCH
CIRCUMSTANCES.


 


(E)           REMOVAL AND RETURN OF PROPRIETARY ITEMS.  THE EMPLOYEE WILL NOT
REMOVE FROM THE COMPANY’S PREMISES (EXCEPT TO THE EXTENT SUCH REMOVAL IS FOR
PURPOSES OF THE PERFORMANCE OF THE EMPLOYEE’S DUTIES AT HOME OR WHILE TRAVELING,
AND UNDER SUCH CONDITIONS AND RESTRICTIONS AS ARE SPECIFICALLY AUTHORIZED AND/OR
REQUIRED BY THE COMPANY) OR TRANSMIT BY ANY MEANS, ELECTRONIC OR OTHERWISE, ANY
DOCUMENT, RECORD, NOTEBOOK, PLAN, MODEL, COMPONENT, DEVICE, COMPUTER SOFTWARE OR
CODE, OR CONFIDENTIAL INFORMATION OR TRADE SECRET WHETHER EMBODIED IN A DISK OR
IN ANY OTHER FORM, INCLUDING ELECTRONIC FORM (COLLECTIVELY, THE “PROPRIETARY
ITEMS”).  THE EMPLOYEE RECOGNIZES THAT, AS BETWEEN THE COMPANY AND THE EMPLOYEE,
ALL OF THE PROPRIETARY ITEMS, WHETHER OR NOT DEVELOPED BY THE EMPLOYEE, ARE THE
EXCLUSIVE PROPERTY OF THE COMPANY.  UPON TERMINATION OF EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY BY EITHER PARTY (REGARDLESS OF THE REASON FOR TERMINATION), OR
UPON THE REQUEST OF THE COMPANY DURING THE TERM OF EMPLOYMENT, THE EMPLOYEE WILL
RETURN TO THE COMPANY ALL OF THE PROPRIETARY ITEMS IN THE EMPLOYEE’S POSSESSION
OR SUBJECT TO THE EMPLOYEE’S CONTROL, AND THE EMPLOYEE SHALL NOT RETAIN ANY
COPIES, ABSTRACTS, SKETCHES, OR OTHER PHYSICAL EMBODIMENT OF ANY OF THE
PROPRIETARY ITEMS, CONFIDENTIAL INFORMATION, TRADE SECRET OR ANY PART THEREOF.


 


(F)            ENFORCEMENT AND REMEDIES.  IN THE EVENT OF ANY BREACH OF ANY OF
THE COVENANTS SET FORTH IN THIS SECTION 7, THE EMPLOYEE RECOGNIZES THAT THE
REMEDIES AT LAW WILL BE INADEQUATE AND THAT IN ADDITION TO ANY RELIEF AT LAW
WHICH MAY BE AVAILABLE TO THE COMPANY FOR SUCH VIOLATION OR BREACH AND
REGARDLESS OF ANY OTHER PROVISION CONTAINED IN THIS AGREEMENT, THE COMPANY SHALL
BE ENTITLED TO EQUITABLE REMEDIES (INCLUDING AN INJUNCTION) AND SUCH OTHER
RELIEF AS A COURT MAY GRANT AFTER CONSIDERING THE INTENT OF THIS SECTION 7. 
ADDITIONALLY, THE PERIOD OF TIME APPLICABLE TO ANY COVENANT SET FORTH IN THIS
SECTION 7 WILL BE EXTENDED BY THE DURATION OF ANY VIOLATION BY EMPLOYEE OF SUCH
COVENANT.  IN THE EVENT A COURT OF COMPETENT JURISDICTION DETERMINES THAT ANY OF
THE COVENANTS SET FORTH IN THIS SECTION 7 ARE EXCESSIVELY BROAD AS TO DURATION,
GEOGRAPHIC SCOPE, PROHIBITED ACTIVITIES OR OTHERWISE, THE PARTIES AGREE

 

8

--------------------------------------------------------------------------------


 


THAT THIS COVENANT SHALL BE REDUCED OR CURTAILED TO THE EXTENT, BUT ONLY TO THE
EXTENT, NECESSARY TO RENDER IT ENFORCEABLE.


 


8.             EMPLOYEE INVENTIONS.


 


(A)           DEFINITION. FOR PURPOSES OF THIS AGREEMENT, “EMPLOYEE INVENTION”
MEANS ANY IDEA, INVENTION, TECHNIQUE, MODIFICATION, PROCESS, OR IMPROVEMENT
(WHETHER PATENTABLE OR NOT), ANY INDUSTRIAL DESIGN (WHETHER REGISTERABLE OR
NOT), ANY MASK WORK, HOWEVER FIXED OR ENCODED, THAT IS SUITABLE TO BE FIXED,
EMBEDDED OR PROGRAMMED IN A SEMICONDUCTOR PRODUCT (WHETHER RECORDABLE OR NOT),
AND ANY WORK OF AUTHORSHIP (WHETHER OR NOT COPYRIGHT PROTECTION MAY BE OBTAINED
FOR IT) CREATED, CONCEIVED, OR DEVELOPED BY THE EMPLOYEE, EITHER SOLELY OR IN
CONJUNCTION WITH OTHERS, DURING THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR
DURING THE TWENTY FOUR (24) MONTH PERIOD FOLLOWING SUCH EMPLOYMENT, THAT RELATES
IN ANY WAY TO, OR IS USEFUL IN ANY MANNER IN, THE BUSINESSES THEN BEING
CONDUCTED OR PROPOSED TO BE CONDUCTED BY THE COMPANY OR ANY RELATED ENTITY.


 


(B)           OWNERSHIP OF EMPLOYEE INVENTIONS.  EMPLOYEE AGREES AND
ACKNOWLEDGES THAT ALL EMPLOYEE INVENTIONS WILL BELONG EXCLUSIVELY TO THE COMPANY
AND THAT ALL EMPLOYEE INVENTIONS ARE WORKS MADE FOR HIRE AND THE PROPERTY OF THE
COMPANY, INCLUDING ANY COPYRIGHTS, PATENTS, SEMICONDUCTOR MASK PROTECTION, OR
OTHER INTELLECTUAL PROPERTY RIGHTS PERTAINING THERETO.  IF IT IS DETERMINED THAT
ANY SUCH WORKS ARE NOT WORKS MADE FOR HIRE, THE EMPLOYEE HEREBY ASSIGNS TO THE
COMPANY ALL OF THE COMPANY’S RIGHT, TITLE, AND INTEREST, INCLUDING ALL RIGHTS OF
COPYRIGHT, PATENT, SEMICONDUCTOR MASK PROTECTION, AND OTHER INTELLECTUAL
PROPERTY RIGHTS, TO OR IN SUCH EMPLOYEE INVENTIONS. THE EMPLOYEE COVENANTS THAT
THE EMPLOYEE WILL PROMPTLY:


 


(I)                                     DISCLOSE TO THE COMPANY IN WRITING ANY
EMPLOYEE INVENTION;


 


(II)           ASSIGN TO THE COMPANY OR TO A PARTY DESIGNATED BY THE COMPANY, AT
THE COMPANY’S REQUEST AND WITHOUT ADDITIONAL COMPENSATION, ALL OF THE EMPLOYEE’S
RIGHT TO THE EMPLOYEE INVENTION FOR THE UNITED STATES AND ALL FOREIGN
JURISDICTIONS;


 


(III)          EXECUTE AND DELIVER TO THE COMPANY SUCH APPLICATIONS,
ASSIGNMENTS, AND OTHER DOCUMENTS AS THE COMPANY MAY REQUEST IN ORDER TO APPLY
FOR AND OBTAIN PATENTS OR OTHER REGISTRATIONS WITH RESPECT TO ANY EMPLOYEE
INVENTION IN THE UNITED STATES AND ANY FOREIGN JURISDICTIONS;


 


(IV)                              SIGN ALL OTHER PAPERS NECESSARY TO CARRY OUT
THE ABOVE OBLIGATIONS; AND


 


(V)           GIVE TESTIMONY AND RENDER ANY OTHER ASSISTANCE IN SUPPORT OF THE
COMPANY’S RIGHTS TO ANY EMPLOYEE INVENTION.


 


9.             ESSENTIAL AND INDEPENDENT COVENANTS.  THE EMPLOYEE’S COVENANTS IN
SECTIONS 7 AND 8 OF THIS AGREEMENT ARE INDEPENDENT COVENANTS, AND THE EXISTENCE
OF ANY CLAIM BY THE EMPLOYEE AGAINST THE COMPANY UNDER THIS AGREEMENT OR
OTHERWISE WILL NOT EXCUSE THE EMPLOYEE’S BREACH OF ANY COVENANT IN SECTION 7 OR
8.  THE COVENANTS OF SECTIONS 7 AND 8 SHALL

 

9

--------------------------------------------------------------------------------


 


SURVIVE THE TERMINATION, EXTINGUISHMENT, OR LAPSE OF THIS AGREEMENT UNDER ANY
CIRCUMSTANCES, EVEN IF THIS AGREEMENT IS TERMINATED BY EITHER PARTY, WHETHER FOR
CAUSE OR NOT FOR CAUSE.


 


10.           REPRESENTATIONS AND WARRANTIES BY THE EMPLOYEE. THE EMPLOYEE
REPRESENTS AND WARRANTS TO THE COMPANY THAT THE EXECUTION AND DELIVERY BY THE
EMPLOYEE OF THIS AGREEMENT DO NOT, AND THE PERFORMANCE BY THE EMPLOYEE OF THE
EMPLOYEE’S OBLIGATIONS HEREUNDER WILL NOT, WITH OR WITHOUT THE GIVING OF NOTICE
OR THE PASSAGE OF TIME, OR BOTH: (A) VIOLATE ANY JUDGMENT, WRIT, INJUNCTION, OR
ORDER OF ANY COURT, ARBITRATOR, OR GOVERNMENTAL AGENCY APPLICABLE TO THE
EMPLOYEE, OR (B) CONFLICT WITH, RESULT IN THE BREACH OF ANY PROVISIONS OF OR THE
TERMINATION OF, OR CONSTITUTE A DEFAULT UNDER, ANY AGREEMENT TO WHICH THE
EMPLOYEE IS A PARTY OR BY WHICH THE EMPLOYEE IS OR MAY BE BOUND, INCLUDING,
WITHOUT LIMITATION, ANY NONCOMPETITION AGREEMENT OR SIMILAR AGREEMENT.  EMPLOYEE
FURTHER REPRESENTS AND WARRANTS THAT HE FULLY AND COMPLETELY UNDERSTANDS THIS
AGREEMENT AND THAT HE HAS ENGAGED IN NEGOTIATIONS WITH THE COMPANY AND HAS
EITHER CONSULTED WITH AN ATTORNEY OF HIS CHOICE OR HAS HAD AMPLE OPPORTUNITY TO
DO SO AND IS FULLY SATISFIED WITH THE OPPORTUNITY HE HAS HAD.


 


11.           NOTICES.  FOR PURPOSES OF THIS AGREEMENT, NOTICES AND ALL OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN WHEN HAND-DELIVERED, SENT BY FACSIMILE TRANSMISSION (AS
LONG AS RECEIPT IS ACKNOWLEDGED), OR MAILED BY UNITED STATES CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE
ADDRESS OR FACSIMILE NUMBER FOR EACH PARTY SET FORTH ON THE SIGNATURE PAGE
HERETO, OR TO SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS EITHER PARTY MAY HAVE
FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE HEREWITH, EXCEPT THAT A NOTICE
OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT.


 


12.           MISCELLANEOUS.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED OR
WAIVED UNLESS SUCH WAIVER OR MODIFICATION IS AGREED TO IN WRITING SIGNED BY BOTH
OF THE PARTIES HERETO.  NO WAIVER BY ANY PARTY HERETO OF ANY BREACH BY ANY OTHER
PARTY HERETO SHALL BE DEEMED A WAIVER OF ANY SIMILAR OR DISSIMILAR TERM OR
CONDITION AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.  THIS AGREEMENT IS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE EMPLOYEE’S
EMPLOYMENT BY THE COMPANY, AND THERE ARE NO AGREEMENTS OR REPRESENTATIONS, ORAL
OR OTHERWISE, EXPRESSED OR IMPLIED, WITH RESPECT TO OR RELATED TO THE EMPLOYMENT
OF THE EMPLOYEE WHICH ARE NOT SET FORTH IN THIS AGREEMENT.  THIS AGREEMENT SHALL
BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE COMPANY, ITS RESPECTIVE
SUCCESSORS AND ASSIGNS, AND THE EMPLOYEE AND EMPLOYEE’S HEIRS, EXECUTORS,
ADMINISTRATORS AND LEGAL REPRESENTATIVES.  THE DUTIES AND COVENANTS OF THE
EMPLOYEE UNDER THIS AGREEMENT, BEING PERSONAL, MAY NOT BE DELEGATED OR ASSIGNED
BY THE EMPLOYEE WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, AND ANY
ATTEMPTED DELEGATION OR ASSIGNMENT WITHOUT SUCH PRIOR WRITTEN CONSENT SHALL BE
NULL AND VOID AND WITHOUT LEGAL EFFECT.  THE PARTIES AGREE THAT IF ANY PROVISION
OF THIS AGREEMENT SHALL UNDER ANY CIRCUMSTANCES BE DEEMED INVALID OR
INOPERATIVE, THE AGREEMENT SHALL BE CONSTRUED WITH THE INVALID OR INOPERATIVE
PROVISION DELETED AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES SHALL BE
CONSTRUED AND ENFORCED ACCORDINGLY.  THIS AGREEMENT MAY BE ASSIGNED BY THE
COMPANY WITHOUT THE CONSENT OF THE EMPLOYEE, PROVIDED, HOWEVER, THAT THE
EMPLOYEE IS GIVEN NOTICE OF THE ASSIGNMENT.

 

10

--------------------------------------------------------------------------------


 


13.           GOVERNING LAW; RESOLUTION OF DISPUTES.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO PRINCIPLES OF
CHOICE OF LAW OR CONFLICTS OF LAW THEREUNDER.  ANY ACTION OR PROCEEDING SEEKING
TO ENFORCE ANY PROVISION OF, OR BASED ON ANY RIGHT ARISING OUT OF, THIS
AGREEMENT MAY BE BROUGHT AGAINST EITHER OF THE PARTIES IN THE COURTS OF THE
STATE OF CALIFORNIA, COUNTY OF ORANGE, OR, IF IT HAS OR CAN ACQUIRE
JURISDICTION, IN THE FEDERAL COURTS LOCATED IN, ORANGE COUNTY, CALIFORNIA, AND
EACH OF THE PARTIES CONSENTS TO THE JURISDICTION OF SUCH COURTS (AND OF THE
APPROPRIATE APPELLATE COURTS) IN ANY SUCH ACTION OR PROCEEDING AND WAIVES ANY
OBJECTION TO VENUE LAID THEREIN. PROCESS IN ANY ACTION OR PROCEEDING REFERRED TO
IN THE PRECEDING SENTENCE MAY BE SERVED ON EITHER PARTY ANYWHERE IN THE WORLD. 
THE PARTIES HERETO AGREE THAT HAVING VENUE AND JURISDICTION SOLELY IN CALIFORNIA
IS REASONABLE IN THAT THE HEADQUARTERS FOR THE COMPANY IS IN ORANGE COUNTY,
CALIFORNIA AND THAT SITE FOR LITIGATION IS THE MOST CENTRAL FOR SUCH MATTERS. 
THE PARTIES HEREBY WAIVE A JURY TRIAL IN ANY LITIGATION ARISING UNDER OR
RELATING TO THIS AGREEMENT OR THE EMPLOYMENT OF THE EMPLOYEE WITH THE COMPANY. 
THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST EITHER PARTY BUT SHALL BE
CONSTRUED WITHOUT REGARD TO THE PARTICIPATION OF EITHER PARTY IN THE DRAFTING OF
THIS AGREEMENT OR ANY PART THEREOF.


 


14.           COUNTERPARTS; FACSIMILE SIGNATURES.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS
AGREEMENT MAY BE EFFECTIVE UPON THE EXECUTION AND DELIVERY BY ANY PARTY HERETO
OF FACSIMILE COPIES OF SIGNATURE PAGES HERETO DULY EXECUTED BY SUCH PARTY;
PROVIDED, HOWEVER, THAT ANY PARTY DELIVERING A FACSIMILE SIGNATURE PAGE
COVENANTS AND AGREES TO DELIVER PROMPTLY AFTER THE DATE HEREOF TWO (2) ORIGINAL
COPIES TO THE OTHER PARTY HERETO.


 


15.           MODIFICATION BY THE COURT.   IN THE EVENT THAT ANY PROVISION OR
SECTION OF THIS AGREEMENT VIOLATES ANY LAW OF THE STATE OF CALIFORNIA OR IS FOR
SOME OTHER REASON UNENFORCEABLE AS WRITTEN IN THE STATE OF CALIFORNIA, THE
EMPLOYEE AND THE COMPANY AGREE THAT THE UNENFORCEABLE PROVISION OR SECTION
SHOULD NOT CAUSE THE ENTIRE AGREEMENT TO BECOME UNENFORCEABLE UNLESS IT IS
CAUSED TO FAIL IN ITS ESSENTIAL PURPOSE.  IN THE EVENT THAT ANY PROVISION OR
SECTION OF THIS AGREEMENT VIOLATES ANY LAW OF THE STATE OF CALIFORNIA OR IS FOR
SOME OTHER REASON UNENFORCEABLE AS WRITTEN IN THE STATE OF CALIFORNIA, THE
EMPLOYEE AGREES THAT THE PROVISION SHOULD BE REDUCED IN SCOPE OR LENGTH OR
OTHERWISE MODIFIED BY THE COURT, IF POSSIBLE UNDER THE LAW, TO CAUSE THE
PROVISION OR SECTION OF THE AGREEMENT TO BE LEGAL AND ENFORCEABLE BUT TO STILL
PROVIDE TO THE COMPANY THE MAXIMUM PROTECTION AVAILABLE TO IT UNDER THE LAW.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

LIQUIDMETAL TECHNOLOGIES, Inc.

 

 

 

 

 

By:

/s/ John Kang

 

 

 

John Kang, Chairman of the Board

 

 

 

Liquidmetal Technologies

 

 

25800 Commercentre Drive

 

 

Suite 100

 

 

Lake Forest, CA

 

 

92630

 

 

Facsimile Number: 949.206.8008

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

By:

/s/ John K. Thorne

 

 

 

 

Printed Name:

John K. Thorne

 

 

 

 

Date:

January 14, 2005

 

 

 

 

 

 

 

 

Address and Facsimile Number:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------